                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: jwillis@swlaw.com
                                                                   hcheong@swlaw.com
                                                       7
                                                           Attorneys for Plaintiff HSBC Bank, USA, National
                                                       8   Association, as Trustee for Mortgageit Securities Corp.
                                                           Mortgage Loan Trust, Series 2007-1, Mortgage Pass-
                                                       9   Through Certificates
                                                      10                                 UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   HSBC BANK, USA, NATIONAL
                    Las Vegas, Nevada 89169




                                                           ASSOCIATION, AS TRUSTEE FOR                         Case No.:   2:17-cv-01512-APG-VCF
                         LAW OFFICES

                          702.784.5200




                                                      14   MORTGAGEIT SECURITIES CORP.
                               L.L.P.




                                                           MORTGAGE LOAN TRUST, SERIES
                                                      15   2007-1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, a national banking                    STIPULATION AND ORDER TO
                                                      16   association;                                        DISMISS LITIGATION WITH
                                                                                                               PREJUDICE
                                                      17                          Plaintiff,
                                                      18   vs.
                                                      19
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      20   Nevada limited liability company; VIA
                                                           VALENCIA/VIA VENTURA
                                                      21   HOMEOWNERS ASSOCIATION, a Nevada
                                                           non-profit corporation; ABSOLUTE
                                                      22   COLLECTION SERVICES, LLC, a Nevada
                                                           limited liability company;
                                                      23
                                                                                  Defendants.
                                                      24

                                                      25   SFR INVESTMENTS POOL 1, LLC, a
                                                           Nevada limited liability company,
                                                      26
                                                                     Counter-Claimant,
                                                      27
                                                           vs.
                                                      28

                                                                                                         -1-
                                                           4832-0122-7925
                                                       1   HSBC BANK, USA, NATIONAL
                                                           ASSOCIATION, AS TRUSTEE FOR
                                                       2   MORTGAGEIT SECURITIES CORP.
                                                           MORTGAGE LOAN TRUST, SERIES 2007-
                                                       3   1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, national banking
                                                       4   association, CITIMORTGAGE, INC.;
                                                           MAGELLAN A. AQUINO, an individual,
                                                       5
                                                                     Counter-Defendant/Cross-Defendants.
                                                       6

                                                       7

                                                       8             IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff/Counter-
                                                       9   Defendant HSBC Bank, USA, National Association, as Trustee for Mortgageit Securities Corp.
                                                      10   Mortgage         Loan    Trust,    Series    2007-1,     Mortgage      Pass-Through    Certificates,
                                                      11   Defendant/Counterclaimant/Cross-Claimant SFR Investments Pool 1, LLC, Defendant Via
                                                      12   Valencia/Via Ventura Homeowners Association, and Defendant Absolute Collection Services,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   LLC by and through their respective undersigned counsel of record that this entire action will be
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   dismissed with prejudice.
                               L.L.P.




                                                      15             Each party shall bear their own attorney’s fees and costs.
                                                      16
                                                           DATED June 3, 2019                                        DATED June 3, 2019
                                                      17
                                                           By: /s/ Holly E. Cheong                                   By: /s/ Diana S. Ebron
                                                      18        Jeffrey Willis, Esq.                                      Diana S. Ebron, Esq.
                                                      19        Nevada Bar No. 4797                                       Nevada Bar No. 10580
                                                                Holly E. Cheong, Esq.                                     Jacqueline A. Gilbert, Esq.
                                                      20        Nevada Bar No. 11936                                      Nevada Bar No. 10593
                                                                Snell & Wilmer, L.L.P.                                    Karen L. Hanks, Esq.
                                                      21        3883 Howard Hughes Parkway, Suite 1100                    Nevada Bar No. 9578
                                                                Las Vegas, NV 89169                                       Kim Gilbert Ebron
                                                      22        Telephone: (702) 784-5200                                 7625 Dean Martin Drive, Suite 110
                                                      23        Facsimile: (702) 784-5252                                 Las Vegas, NV 89139
                                                                jwillis@swlaw.com                                         Telephone: (702) 485-3300
                                                      24        hcheong@swlaw.com                                         Facsimile: (702) 485-3301
                                                                Attorneys for Plaintiff HSBC Bank, USA,                   diana@kgelegal.com
                                                      25        National Association, as Trustee for                      jackie@kgelegal.com
                                                                Mortgageit Securities Corp. Mortgage                      karen@kgelegal.com
                                                      26
                                                                Loan Trust, Series 2007-1, Mortgage Pass-                 Attorneys for Defendant SFR
                                                      27        Through Certificates                                      Investments Pool 1, LLC

                                                      28                             SIGNATURES CONTINUED ON NEXT PAGE


                                                                                                             -2-
                                                           4832-0122-7925
                                                       1   DATED June 3, 2019                                  DATED June 3, 2019
                                                       2   By: /s/ Shane D. Cox                                By: /s/ Ashlie L. Surur
                                                                Shane D. Cox, Esq.                                  Ashlie L. Surur, Esq.
                                                       3        Nevada Bar No. 13852                                Nevada Bar No. 11290
                                                       4        Absolute Collection Services, LLC                   Hall, Jaffe & Clayton, L.L.P.
                                                                7485 West Azure Drive, Suite 129                    7425 Peak Drive
                                                       5        Las Vegas, Nevada 89128                             Las Vegas, NV 89128
                                                                Telephone: (702) 531-3394                           Telephone: (702) 316-4111
                                                       6        Facsimile: (702) 531-3396                           Facsimile: (702) 316-4114
                                                                shane@absolute-collection.com                       asurur@lawhjc.com
                                                       7        Attorneys for Defendant Absolute                    Attorneys for Defendant Via
                                                       8        Collection, LLC                                     Valencia/Via Ventura Homeowners
                                                                                                                    Association
                                                       9

                                                      10                                             ORDER

                                                      11             IT IS SO ORDERED.

                                                      12             Dated: ___________________, 2019.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                     _____________________________________
                         LAW OFFICES

                          702.784.5200




                                                      14                                             U.S. DISTRICT COURT JUDGE
                               L.L.P.




                                                      15                                             Dated: June 3, 2019.

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
                                                           4832-0122-7925
